Order entered June 6, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00408-CV

                              JEFFORY BLACKARD, Appellant

                                                 V.

                       ATTORNEY PRO TEM KENT A. SCHAFFER,
                      IN HIS OFFICIAL CAPACITY, ET AL., Appellees

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 380-05246-2015

                                             ORDER
         Before the Court are appellees’ May 27, 2016 motion to dismiss and appellant’s June 2,

2016 motion to consolidate briefing to address the motion to dismiss in the briefs on the merits

and enter an expedited schedule. We DEFER appellees’ motion to dismiss to the submissions

panel.    We GRANT appellant’s motion only to the extent that the parties shall address

appellees’ motion to dismiss in their briefs on the merits.

                                                       /s/    CRAIG STODDART
                                                              JUSTICE